SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

356
CA 12-01685
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


JOSEPH C. HALE, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MEADOWOOD FARMS OF CAZENOVIA, LLC, MARC P.
SCHAPPELL AND THOMAS B. ANDERSON,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


ALEXANDER & CATALANO, LLC, SYRACUSE (JAMES L. ALEXANDER OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (CHRISTINA F. DEJOSEPH OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered September 4, 2012. The order denied
plaintiff’s motion seeking leave to renew and reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Hale v Meadowood Farms of Cazenovia, LLC
([appeal No. 1] ___ AD3d ___ [Mar. 22, 2013]).




Entered:    March 22, 2013                      Frances E. Cafarell
                                                Clerk of the Court